ACCEPTED
                                                                                                                       03-14-00197-CV
                                                                                                                               4171968
                                                                                                             THIRD COURT OF APPEALS
                                                                                                                        AUSTIN, TEXAS
                                                                                                                 2/17/2015 10:51:13 AM
                                                                                                                      JEFFREY D. KYLE
                                                                                                                                 CLERK




                                                                                                   RECEIVED IN
                                                                                             3rd COURT OF APPEALS
 Rance Craft                                                                                      AUSTIN,  TEXAS
                                                                                                        (512) 936-2872
 Assistant Solicitor General                                                     rance.craft@texasattorneygeneral.gov
                                                                                             2/17/2015 10:51:13 AM
                                                                                                JEFFREY D. KYLE
                                                                                                     Clerk
                                                 February 17, 2015

 VIA ELECTRONIC FILING

 Jeffrey D. Kyle, Clerk
 Third Court of Appeals
 209 West 14th Street, Room 101
 Austin, Texas 78701

           Re:      Graphic Packaging Corp. v. Hegar
                    No. 03-14-00197-CV

 Dear Mr. Kyle:

        I will be on vacation April 18-25, 2015, and respectfully request that the above-
 referenced matter not be calendared for oral argument during that period.

                                                                 Sincerely,

                                                                 /s/ Rance Craft

                                                                 Rance Craft
                                                                 Texas Bar No. 24035655

                                                                 Lead Counsel for Appellees

 RLC/vlc

 cc:       James F. Martens (via File & Serve Xpress)
           Amanda G. Taylor (via File & Serve Xpress)
           Amy L. Silverstein (via File & Serve Xpress)




POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL:(512) 463-2100               WEB: WWW.TEXASATTORNEYGENERAL.GOV
                                      An Equal Employment Opportunity Employer